DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen”- APPLICANT CITED) in view of Macdonald (U.S. Patent Application Publication Number: US 2009/00005825 A1, hereinafter “Macdonald”) OR Cohen (U.S. Patent Number: US 5324327, hereinafter “Cohen”).
Regarding claim 1, Chen teaches an implantable lead comprising: 
a) an elongated lead body core (i.e. rail, e.g. 300 Figs. 3,4A-D, 7A, B) that defines a longitudinal axis, wherein the elongated lead body core has a plurality of axially extending channels that are circumferentially spaced apart from one another around the longitudinal axis of the elongated lead body core (the space between the prongs 310 of the rail 300 are the axially extending channels); and 
b) respective electrical conductors (e.g. 710 Figs 7A,B, [0072]) in each of the axially extending channels; 
c) an electrode ring (e.g. 500 Figs 7A,B) positioned around the outer periphery of the elongated lead body core and at least one of the electrical conductors; 
d) a dielectric insulator ring (e.g. 700 Fig 7A,B) positioned around an outer periphery of the elongated lead body core and adjacent to the electrical ring. 
Chen does teach that the lead comprises a lead tip (e.g. Fig 1A, B show a lead with a distal tip) but does not specifically teach a dielectric end cap on a distal end of the elongated lead body core, wherein an outer diameter of the implantable lead, including the dielectric end cap, includes a smooth uniform outer diameter.  
Macdonald teaches a lead 22 in a jacket 20 and comprising a core 24 (Note: the electrode core is elongated and is considered as a lead body core) with a dielectric end cap on a distal end of the core within an outer diameter of the lead body including the dielectric end cap (i.e. self-healing dielectric material, e.g. [0014], [0016], Note: the claim does not recite any additional structure for the dielectric end cap) includes a smooth uniform diameter (e.g. Fig 2). 
Cohen is another teaching of a lead with an elongate electrode core (e.g. 136 Fig 15A is an elongate core) with a dielectric end cap (e.g. 138, 144 Fig 15A) on a distal end and wherein an outer diameter of the implantable lead, including the dielectric end cap, includes a smooth uniform outer diameter (e.g. Figs. 15a, b, Col. 15, lines 13-45, Note: the claim does not recite any additional structure for the dielectric end cap). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the lead body core of Chen to have a dielectric end cap as taught by Macdonald OR Cohen in order to provide the predictable results of improving safety of the patient by preventing induced voltages from MRI equipment.
Regarding claims 2 and 3, Chen in view of Macdonald OR Cohen teaches the invention as claimed and Chen further teaches additional dielectric insulator rings and electrode rings positioned around the elongated lead body core and wherein the dielectric insulator rings are longitudinally spaced apart from one another, and wherein a respective one of the electrode rings is positioned between two of the longitudinally adjacent spaced apart dielectric insulator rings (e.g. Figs 7A, B show a plurality of electrodes and spacers located on the rail).
Regarding claim 4, Chen in view of Macdonald OR Cohen teaches the invention as claimed and Chen further teaches that the electrode ring is bonded to at least one of the conductors (e.g. [0043]).
Regarding claim 6, Chen in view of Macdonald OR Cohen teaches the invention as claimed and Chen teaches that the lead comprises a proximal lead tip (e.g. Fig 10) but does not specifically teach a second dielectric end cap on a proximal end of the elongated lead body core.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Chen in view of Macdonald OR Cohen with a second dielectric cap on the proximal end of the lead body core, because Applicant has not disclosed that that the second dielectric cap on the proximal end of the lead body core  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the lead tip on the proximal end as taught by Chen in view of Macdonald OR Cohen, because it provides a connection for the connector and access to the lumen of the lead body core for the stylet and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Chen in view of Macdonald OR Cohen.
Therefore, it would have been an obvious matter of design choice to modify Chen in view of Macdonald OR Cohen to obtain the invention as specified in the claim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - APPLICANT CITED) in view of Macdonald (U.S. Patent Application Publication Number: US 2009/00005825 A1, hereinafter “Macdonald”) OR Cohen (U.S. Patent Number: US 5324327, hereinafter “Cohen”) and further in view of Keenan (U.S. Patent Application Publication Number: US 2006/0142652 A1, hereinafter “Keenan” - APPLICANT CITED).
Regarding claim 5, Chen in view of Macdonald OR Cohen teaches the invention as claimed except for the elongated lead body core including an inner central lumen. Keenan teaches an implantable lead with an elongated lead body core (i.e. slip tube, e.g. 3 fig 8) that core includes an inner central lumen (e.g. 10 Fig. 8 [0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Chen in view of Macdonald OR Cohen to have the elongated lead body core include an inner central lumen as taught by Keenan in order to provide the predictable results of providing for a guidewire or a delivery port in the lead and improving the design of the lead. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication Number: US 2011/0130817 A1, hereinafter “Chen” - APPLICANT CITED) in view of Macdonald (U.S. Patent Application Publication Number: US 2009/00005825 A1, hereinafter “Macdonald”) OR Cohen (U.S. Patent Number: US 5324327, hereinafter “Cohen”) and further in view Dahl et al (U.S. Patent Number: US 5074313, hereinafter “Dahl” - APPLICANT CITED).
Regarding claim 7, Chen in view of Macdonald OR Cohen teaches the invention as claimed except for a dielectric sleeve around the elongated lead body core. Dahl teaches that it is well known to have a dielectric sleeve (i.e. dielectric sheath 24 Fig 1, col. 5 lines 54-55) placed over a coil and a tube of a lead body. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Chen in view of Macdonald OR Cohen to have a dielectric sheath as taught by Dahl over the lead body core in order to provide the predictable results of improving safety of the device and insulating the conductors and holding them in place.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.











Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 11147963. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the current application is directed to a lead that uses the same method steps as the claims of U.S. Patent No. US 11147963. Even though the claim in the instant application is directed to an implantable medical lead, the claim as recited states that the lead is made using the method steps which are similar to U.S. Patent No. US 11147963 and with no additional structural limitations. 
 While no prior art rejection is provided for claim 8, it is not indicated as allowable due to the double patenting rejection discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792